Citation Nr: 1401772	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-00 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches as a residual of a head injury.

2.  Entitlement to service connection for migraine headaches as a residual of a head injury.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disability, to include impaired vision.

4.  Entitlement to service connection for an eye disability, to include impaired vision. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to June 1980 and from November 1983 to January 2001.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2013 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.

The issues of entitlement to service connection for migraine headaches as a residual of a head injury and entitlement to service connection for an eye disability, to include impaired vision, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  An unappealed May 2007 Board decision denied the Veteran's claim for entitlement to service connection for an eye disability, to include impaired vision, and a chronic disability as a residual of a head injury, to include headaches. 

2.  Evidence received subsequent to the May 2007 rating decision is new and material, as it raises a reasonable possibility of substantiating the claims for service connection for an eye disability, to include impaired vision, and migraine headaches as a residual of a head injury.


CONCLUSIONS OF LAW

1.  The May 2007 Board decision, which denied the claims for service connection for an eye disability, to include impaired vision, and a chronic disability as a residual of a head injury, to include headaches, is final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2002); 38 C.F.R. §§ 20.110 (2013). 

2.  The evidence received subsequent to the May 2007 Board decision denying service connection for an eye disability, to include impaired vision, and a chronic disability as a residual of a head injury, to include headaches is new and material, and the claims for service connection for an eye disability, to include impaired vision, and migraine headaches as a residual of a head injury are reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1104 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:     1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In the decision below, the Board has reopened the Veteran's claims for service connection for an eye disability, to include impaired vision, and a chronic disability as a residual of a head injury, to include headaches.  Therefore, regardless of whether the requirements have been met in this case with regard to the claims to reopen, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claims to reopen the service connection claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Legal Analysis

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100 (2013). 

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii)  does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The appellant contends that he is entitled to service connection for an eye disability, to include impaired vision, and migraine headaches as a residual of a head injury.  For the reasons that follow, the Board finds that new and material evidence has been received to reopen the Veteran's claims. 

Historically, the Board notes that in an August 2004 rating decision the RO denied service connection for impaired vision and residuals of a head injury.  The Veteran appealed the decision and in a May 2007 decision, the Board denied service connection for an eye disability, to include impaired vision, and a chronic disability as a residual of a head injury, to include headaches.  The Veteran did not seek, and the Chairman did not order, reconsideration, of the Board's May 2007 decision.  Additonally, the Board decision was not appealed.  As such, it is final.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).

In the May 2007 Board decision, the Board denied the claim for service connection for an eye disability, to include impaired vision, on the basis that the Veteran's service treatment records do not establish that he used a medication that he claims was potentially toxic to his eyes and that caused vision impairment, and because refractive error, the only diagnosed eye disability of record, is not a disability within the meaning of applicable legislation for disability compensation purposes under 38 C.F.R. §§ 3.303(c), 4.9.  The claim for service connection for a chronic disability as a residual of head injury, to include headaches, was basically denied because the July 2004 VA examiner provided an opinion against the claim, finding that the headaches were most likely related to muscle tension and/or hypertensive management.  It was also noted that at the July 2004 VA examination, the Veteran reported that his headaches had only just developed in the previous four to six months.

The evidence added to the record since the May 2007 Board decision which denied the Veteran's claims for service connection for an eye disability, to include impaired vision, and a chronic disability as a residual of a head injury, to include headaches, includes, in pertinent part, an October 2007 private treatment record which indicates that the Veteran has had headaches for at least 10 years.  Similarly, the Veteran testified at the May 2013 Travel Board hearing that he has had headaches ever since service.  Additionally, a March 2009 VA treatment record reflects that the Veteran has "headaches and then blurred vision."  

This newly submitted evidence is new in that it was not of record at the time of the May 2007 denial of the claims.  Additionally, it is material because it raises a reasonable possibility of substantiating the claims of entitlement to service connection for an eye disability, to include impaired vision, and migraine headaches as a residual of a head injury.  Specifically, this newly submitted evidence includes the Veteran's statements that he has had headaches ever since service and medical evidence that the Veteran may have blurred vision as a result of his headaches.  Therefore, the Board finds that the evidence submitted by the appellant and added to the claims file since the May 2007 Board decision is new and material and the claims of entitlement to service connection for an eye disability, to include impaired vision, and migraine headaches as a residual of a head injury are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an eye disability, to include impaired vision, is reopened, and the claim is granted to this extent.

New and material evidence having been received, the claim of entitlement to service connection for migraine headaches as a residual of a head injury is reopened, and the claim is granted to this extent.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In August 2008 the Board received correspondence from the Veteran's U.S. Senator, which reflects that the Veteran corresponded with his Senator asking why it was taking so long for his VA vocational rehabilitation benefits to be transferred to his wife.  As such, it appears that the Veteran received Vocational Rehabilitation services through VA.  Consequently, the Board finds that the Veteran's VA Vocational Rehabilitation records, if any, may be useful in adjudicating the Veteran's service connection claims.  The Court has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect the Veteran's claims on appeal.  38 C.F.R. § 3.159(c) (2013).

Further, as the record reflects that the Veteran receives medical treatment through VA, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all available VA treatment records from the Grand Rapids VA Outpatient Center dating since service prior to July 2004, and from August 2009 to the present, and all available VA treatment records from the Battle Creek VA Medical Center dating since service prior to July 2004, and from February 2005 to the present.  

2.  Contact the appropriate repository and attempt to obtain all VA Vocational Rehabilitation records, if any, for the Veteran.  Associate all received records, if any, with the claims file.  Any negative response should be documented in the claims file.

3.  Thereafter, complete any additional evidentiary development deemed necessary.

4.  Once the above actions have been completed, adjudicate the reopened claims on the merits, de novo.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


